DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 & 14-21 have been considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference and newly found prior art reference(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12 & 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arias US Patent Application Publication 2017/0358864 in view of Rowson et al. US Patent Application Publication 2009/0224991 and Billsberry et al. US Patent 9,116,239.
Regarding Claim 1, Arias teaches an unmanned aerial vehicle (UAV) (drone Figs. 6-7 Par. 0003) comprising: 
a fuselage (12 Figs. 6-7 Par. 0060); 
a power system (16 Fig. 6 Par. 0059) arranged at the fuselage; and 
an antenna assembly (10 Figs. 1-7 Par. 0036) arranged at the fuselage and including: an antenna (100 Fig. 4 Par. 0036) operating in a first frequency band and a second frequency band different from each other (2.40-2.48-GHz and 5.15-5.75-GHz WiFi bands Par. 0033, 0068); 
a first parasitic unit configured to change a radiation direction of the antenna in the first frequency band (cell 204 of 200 Fig. 5 Par. 0043); and 
a second parasitic unit (another cell 204 of 200 Fig. 5 Par. 0043).

However, Rowson et al. teaches a second parasitic unit (97 Fig. 9 Par. 0045) configured to change a radiation direction of the antenna in the second frequency band (Par. 0045). Additionally, Billsberry et al. teaches the antenna (202 Fig. 2) being arranged between the first parasitic unit (206A Fig. 2) and the fuselage ("at least a portion of an aircraft fuselage functions as the reflector element 204" Fig. 2 Col. 3 L 62-64).
In this particular case, configuring the second parasitic unit to change a radiation direction of the antenna in the second frequency band is known in the art as evident by Rowson et al. and results in effectuating beam steering or null filling at a different frequency (Par. 0045). Additionally, “The directional gain associated with Yagi-Uda array topologies advantageously allows the altimeter antennas 200 to transmit and/or receive signals 108 with relatively high signal strength during critical weather conditions” (Billsberry et al. Col. 3 L 53-57).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the second parasitic unit of Arias to change a radiation direction of the antenna in the second frequency band as taught by Rowson et al. in order to effectuate beam steering at the second frequency band and provide improved performance; and to provide the antenna between the first parasitic unit and the fuselage as taught by Billsberry 
Regarding Claim 2, Arias as modified teaches wherein: the first parasitic unit is within a preset distance from the antenna (Par. 0036); and a length of the first parasitic unit is a preset length (Par. 0044).
Regarding Claim 3, Arias as modified teaches wherein: the preset distance is a first preset distance (Par. 0036); the preset length is a first preset length (Par. 0044); the second parasitic unit is within a second preset distance from the antenna (Par. 0036); and a length of the second parasitic unit is a second preset length (Par. 0044).
Regarding Claim 4, Arias as modified teaches wherein the antenna assembly is arranged in a stand of the UAV (300 Fig. 7 Par. 0053).
Regarding Claim 5, Arias as modified teaches wherein the first parasitic unit and the second parasitic unit each include a metal strip or a metal bar (Arias Fig. 5 / Rowson et al. Fig. 9).
Regarding Claim 6, Arias as modified teaches wherein the first parasitic unit and the second parasitic unit each have a long-bar shape (Arias Fig. 5 / Rowson et al. Fig. 9).
Regarding Claim 7, Arias as modified teaches wherein the antenna operates in a plurality of frequency bands (Par. 0033, 0068).
Regarding Claim 8, Arias as modified teaches wherein: the first frequency band includes a low frequency band, and the second frequency band includes a high frequency band (Par. 0033, 0068).
Regarding Claim 9, Arias as modified teaches wherein: the first frequency band ranges from approximately 2 GHz to approximately 3 GHz, and the second frequency band ranges from approximately 5.4 GHz to approximately 6.2 GHz (2.40-2.48-GHz and 5.15-5.75-GHz WiFi bands Par. 0033, 0068).
Regarding Claim 12, Arias as modified teaches wherein a distance between the first parasitic unit and the antenna is within approximately 1/10 of a wavelength corresponding to an operating frequency of the antenna (Par. 0021).
Regarding Claim 14, Arias as modified teaches wherein a position of the second parasitic unit relative to the antenna and a size of the second parasitic unit are determined by the antenna, the first parasitic unit, and a disturbance source that generates influence on a radiation of the antenna (Par. 0061).
Regarding Claim 15, Arias as modified teaches wherein the antenna assembly further includes a fixing structure (300 Fig. 7 Par. 0053) mounting the antenna, the first parasitic unit, and the second parasitic unit (Fig. 7).
Regarding Claim 16, Arias teaches an antenna assembly (10 Figs. 1-7 Par. 0036) comprising: 
an antenna (100 Fig. 4 Par. 0036) arranged at a fuselage (12 Figs. 6-7 Par. 0060) of an unmanned aerial vehicle (drone Figs. 6-7 Par. 0003) and being configured to operate in a first frequency band and a second frequency band different from each other (2.40-2.48-GHz and 5.15-5.75-GHz WiFi bands Par. 0033, 0068); 
a first parasitic unit configured to change a radiation direction of the antenna in the first frequency band (cell 204 of 200 Fig. 5 Par. 0043); and 

Arias does not explicitly teach the antenna being arranged between the first parasitic unit and the fuselage; and the second parasitic unit configured to change a radiation direction of the antenna in the second frequency band.
However, Rowson et al. teaches a second parasitic unit (97 Fig. 9 Par. 0045) configured to change a radiation direction of the antenna in the second frequency band (Par. 0045). Additionally, Billsberry et al. teaches the antenna (202 Fig. 2) being arranged between the first parasitic unit (206A Fig. 2) and the fuselage ("at least a portion of an aircraft fuselage functions as the reflector element 204" Fig. 2 Col. 3 L 62-64).
In this particular case, configuring the second parasitic unit to change a radiation direction of the antenna in the second frequency band is known in the art as evident by Rowson et al. and results in effectuating beam steering or null filling at a different frequency (Par. 0045). Additionally, “The directional gain associated with Yagi-Uda array topologies advantageously allows the altimeter antennas 200 to transmit and/or receive signals 108 with relatively high signal strength during critical weather conditions” (Billsberry et al. Col. 3 L 53-57).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the second parasitic unit of Arias to change a radiation direction of the antenna in the second frequency band as taught by Rowson et al. in order to effectuate beam steering at the second frequency band and provide improved performance; and to provide the antenna between the first parasitic unit and the fuselage as taught by Billsberry 
Regarding Claim 17, Arias as modified teaches wherein: the first parasitic unit is within a preset distance from the antenna (Par. 0036); and a length of the first parasitic unit is a preset length (Par. 0044).
Regarding Claim 18, Arias as modified teaches wherein: the preset distance is a first preset distance (Par. 0036); the preset length is a first preset length (Par. 0044); the second parasitic unit is within a second preset distance from the antenna (Par. 0036); and a length of the second parasitic unit is a second preset length (Par. 0044).
Regarding Claim 19, Arias as modified teaches wherein the first parasitic unit and the second parasitic unit each include a metal strip or a metal bar (Arias Fig. 5 / Rowson et al. Fig. 9).
Regarding Claim 20, Arias as modified teaches wherein the first parasitic unit and the second parasitic unit each have a long-bar shape (Arias Fig. 5 / Rowson et al. Fig. 9).
Regarding Claim 21, Arias as modified teaches wherein: the antenna assembly further includes a fixing structure (304 Figs. 2, 3) configured to fix at least one of the first parasitic unit at an angle with respect to the antenna (as seen in Figs. 2 & 3, 304 fixes the parasitic unit 204 at angle 0 being parallel with antenna 100).
Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arias US Patent Application Publication 2017/0358864 in view of Rowson et al. US  as applied to claim 8 above, and further in view of Weinstein US Patent Application Publication 2003/0231138 (cited by applicant).
Regarding Claim 10, Arias as modified teaches the UAV according to claim 8 as shown in the rejection above.
Arias as modified is silent on wherein a length of the first parasitic unit is greater than approximately 1/4 of a wavelength corresponding to the low frequency band and less than approximately 1/2 of the wavelength corresponding to the low frequency band.
However, Weinstein teaches lengths of directors / parasitic elements can be approximately equal to 1/2 of the wavelength (Par. 0047).
In this particular case, configuring the lengths of antenna elements is common and well known in the art, and as evident by Weinstein, configuring the length of directors / parasitic elements to approximately 1/2 of the wavelength provides improved antenna performance.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the length of the first parasitic unit of Arias as modified to be approximately 1/2 of the wavelength as taught by Weinstein in order to provide improved antenna performance.
Regarding Claim 11, Arias as modified teaches the UAV according to claim 8 as shown in the rejection above.
Arias as modified is silent on wherein a length of the second parasitic unit is greater than approximately 1/4 of a wavelength of the high frequency band and 
However, Weinstein teaches lengths of directors / parasitic elements can be approximately equal to 1/2 of the wavelength (Par. 0047).
In this particular case, configuring the lengths of antenna elements is common and well known in the art, and as evident by Weinstein, configuring the length of directors / parasitic elements to approximately 1/2 of the wavelength provides improved antenna performance.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the length of the second parasitic unit of Arias as modified to be approximately 1/2 of the wavelength as taught by Weinstein in order to provide improved antenna performance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845